PER CURIAM.
After complete review of the record, we find no error in the trial court’s denial of the motion for judgment of acquittal.
The giving of an instruction on circumstantial evidence is discretionary with the trial judge. There was no abuse of discretion in the trial judge’s refusal to give the defendant’s requested special jury instruction number 4 on circumstantial evidence.
The trial judge did not err in refusing to give an instruction calling for rigid scrutiny of the prosecutrix' testimony in a sexual battery case. Marr v. State, 470 So.2d 703 (Fla. 1st DCA 1985).
AFFIRMED.
SMITH, WENTWORTH and BARFIELD, JJ., concur.